EXHIBIT 10.23

 

AMENDMENT NO. 9

to

RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 9 (“Amendment”) is entered into as of November 16, 2004 by
and among New School, Inc., as Seller (“Seller”), School Specialty, Inc., as
Servicer (“SSI”), Falcon Asset Securitization Corporation (“Falcon”), the
Financial Institutions party hereto, and JPMorgan Chase Bank, National
Association (successor by merger to Bank One, N.A. (Main Office Chicago), as
agent (the “Agent”).

 

PRELIMINARY STATEMENT

 

A. Seller, SSI, Falcon, the Financial Institutions and the Agent are parties to
that certain Receivables Purchase Agreement dated as of November 22, 2000 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.

 

B. Seller, SSI, Falcon, the Financial Institutions and the Agent have agreed to
amend the Purchase Agreement, subject to the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Amendment. Effective as of the date hereof, subject to the
satisfaction of the condition precedent set forth in Section 2 below, the
Purchase Agreement is hereby amended as follows:

 

(a) The phrase “, its obligation to pay Falcon its Acquisition Amounts” is
deleted from the first sentence of Section 12.2 of the Purchase Agreement.

 

(b) The following new Section 12.3 is added to the Purchase Agreement
immediately following Section 12.2 of the Purchase Agreement:

 

“Section 12. 3. Terminating Financial Institutions.

 

(a) Each Financial Institution hereby agrees to deliver written notice to the
Agent not more than 30 Business Days and not less than 5 Business Days prior to
the Liquidity Termination Date indicating whether such Financial Institution
intends to renew its Commitment hereunder. If any Financial Institution fails to
deliver such notice on or prior to the date that is 5 Business Days prior to the
Liquidity Termination Date, such Financial Institution will be deemed to have
declined to renew its Commitment (each Financial Institution which has declined



--------------------------------------------------------------------------------

or has been deemed to have declined to renew its Commitment hereunder, a
“Non-Renewing Financial Institution”). The Agent shall promptly notify Falcon
and Seller of each Non-Renewing Financial Institution and Falcon, in its sole
discretion, may (A) to the extent of Commitment Availability, declare that such
Non-Renewing Financial Institution’s Commitment shall, to such extent,
automatically terminate on a date specified by Falcon on or before the Liquidity
Termination Date or (B) upon one (1) Business Day’s notice to such Non-Renewing
Financial Institution assign to such Non-Renewing Financial Institution on a
date specified by Falcon its Pro Rata Share of the aggregate Purchaser Interests
then held by Falcon, subject to, and in accordance with, the Liquidity
Agreement. In addition, Falcon may, in its sole discretion, at any time (x) to
the extent of Commitment Availability, declare that any Affected Financial
Institution’s Commitment shall automatically terminate on a date specified by
Falcon or (y) assign to any Affected Financial Institution on a date specified
by Falcon its Pro Rata Share of the aggregate Purchaser Interests then held by
Falcon, subject to, and in accordance with, the Liquidity Agreement (each
Affected Financial Institution or each Non-Renewing Financial Institution is
hereinafter referred to as a “Terminating Financial Institution”). The parties
hereto expressly acknowledge that any declaration of the termination of any
Commitment, any assignment pursuant to this Section 12.3 and the order of
priority of any such termination or assignment among Terminating Financial
Institutions shall be made by Falcon in its sole and absolute discretion.

 

(b) Upon any assignment to a Terminating Financial Institution as provided in
this Section 12.3, any remaining Commitment of such Terminating Financial
Institution shall automatically terminate. Upon reduction to zero of the Capital
of all of the Purchaser Interests of a Terminating Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.3) all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution” hereunder; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

 

(c) Article XIII of the Purchase Agreement is deleted in its entirety.

 

(d) Each of the references to “Article XIII” in Section 4.1 of, and in the
definition of “Broken Funding Costs” in Exhibit I to, the Purchase Agreement are
replaced by a reference to “the Liquidity Agreement”.

 

(e) Each of the references to “Section 13.1” in Sections 6.2, 12.1 & 14.13 of
the Purchase Agreement is replaced by a reference to “the Liquidity Agreement”.

 

(f) Each of the references to “Section 13.6” in Section 2.2 of the Purchase
Agreement and in the definitions of “Commitment”, “Non-Renewing Financial
Institution” and “Terminating Financial Institution” in Exhibit I to the
Purchase Agreement is replaced by a reference to “Section 12.3”.

 

2



--------------------------------------------------------------------------------

(g) The phrase “(except pursuant to Sections 13.1 or 13.5)” in Section 14.1(b)
of the Purchase Agreement is replaced by the following phrase: “(except pursuant
to the Liquidity Agreement or Section 12.3)”.

 

(h) The definitions of “Acquisition Amount”, “Adjusted Funded Amount”, “Adjusted
Liquidity Price”, “Approved Unconditional Liquidity Provider”, “Defaulting
Financial Institution”, “Falcon Residual”, “Falcon Transfer Price”, “Falcon
Transfer Price Deficit”, “Falcon Transfer Price Reduction”, “Non-Defaulting
Financial Institution”, “Reduction Percentage” and “Unconditional Liquidity
Provider” in Exhibit I to the Purchase Agreement are deleted in their entirety.

 

(i) The following definition of “Liquidity Agreement” is added to Exhibit I to
the Purchase Agreement:

 

“Liquidity Agreement” means the agreement entered into by Falcon with the
Financial Institutions in connection herewith for the purpose of providing
liquidity with respect to the Capital funded by Falcon under this Agreement.

 

(j) The definition of “Liquidity Termination Date” in Exhibit I to the Purchase
Agreement is restated in its entirety as follows:

 

“Liquidity Termination Date” means November 15, 2005.

 

(k) The definition of “Pro Rata Share” in Exhibit I to the Purchase Agreement is
restated in its entirety as follows:

 

“Pro Rata Share” means, for each Financial Institution, a percentage equal to
(i) the Commitment of such Financial Institution, divided by (ii) the aggregate
amount of all Commitments of all Financial Institutions hereunder, adjusted as
necessary to give effect to the application of the terms of the Liquidity
Agreement or Section 12.3.

 

(l) The reference to “Section 10.02(a)” in Section 10.2(b) of the Purchase
Agreement is replaced by a reference to “Section 10.2(a)”.

 

SECTION 2. Condition Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon receipt by the Agent
of one copy of this Amendment duly executed by each of the parties hereto.

 

SECTION 3. Covenants, Representations and Warranties of the Seller and the
Servicer.

 

3.1 Upon the effectiveness of this Amendment, each of Seller and SSI hereby
reaffirms all covenants, representations and warranties made by it, to the
extent the same are not amended hereby, in the Purchase Agreement and agrees
that all such covenants, representations and warranties shall be deemed to have
been re-made as of the effective date of this Amendment.

 

3



--------------------------------------------------------------------------------

3.2 Each of Seller and SSI hereby represents and warrants as to itself (i) that
this Amendment constitutes the legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies and (ii) upon the effectiveness of this Amendment, no event
shall have occurred and be continuing which constitutes an Amortization Event or
a Potential Amortization Event.

 

SECTION 4. Reference to and Effect on the Purchase Agreement.

 

4.1 Upon the effectiveness of this Amendment, each reference in the Purchase
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Purchase Agreement as
amended hereby, and each reference to the Purchase Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Purchase Agreement shall mean and be a reference to the Purchase Agreement
as amended hereby.

 

4.2 Except as specifically amended hereby, the Purchase Agreement and other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Falcon, the Financial
Institutions or the Agent under the Purchase Agreement or any of the other
Transaction Documents, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

 

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

* * * * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

NEW SCHOOL, INC., as Seller By:  

/s/ Mary M. Kabacinski

--------------------------------------------------------------------------------

Name:   Mary M. Kabacinski Title:   Treasurer SCHOOL SPECIALTY, INC., as
Servicer By:  

/s/ Mary M. Kabacinski

--------------------------------------------------------------------------------

Name:   Mary M. Kabacinski Title:   EVP / CFO

FALCON ASSET SECURITIZATION

CORPORATION

By:  

/s/ Ronald J. Atkins

--------------------------------------------------------------------------------

Name:   Ronald J. Atkins Title:    

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION (successor by merger to Bank

One, N.A. (Main Office Chicago), as a

Financial Institution and as Agent

By:  

/s/ Ronald J. Atkins

--------------------------------------------------------------------------------

Name:   Ronald J. Atkins Title:    

 

Signature Page to

Amendment No. 9